Opinion issued February 6, 2003 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00502-CR
____________

ALEXANDER CABRERA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 893376



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal.  The motion is in writing,
signed by appellant.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).